Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14, 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 7, 21: According to [0032] of the specification, gimbal 222 in Fig. 2A may be controlled with one or more actuators (462, etc.) as shown in Fig. 4A. However, Applicant does not state in the specification that the entire structure shown in Fig. 4A is a gimbal, as appears from claims 7 and 21.
Claims 8-14 and 22-29 are rejected as being dependent claims.
Therefore, in the rejection on the merits, claims 7-14, 21-29 are rejected as best understood by the Examiner.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

                   Claims 1-2, 7-14, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Koenig et al. (U.S. 20170020615) [hereinafter Koenig] and Pergande.
For claims 1, 7, 8, 21, 22, 23, 27, 29: Marsh discloses in Figs. 1,2, 4 a body of interest/ fuselage with a viewport (IR transmissive wall), an IR camera 4 supported by a robotic arm/ kit 68 (IR camera mounting bracket) [0052], The camera would inherently have a window/ lens transmissive to an IR radiation. The mounting bracket is mounted to the IR camera by means of some structure/ mounting plate/ hood 12, and the plate is coupled to a structure of interest (fuselage/ chamber) by means of the camera hood/ plate 12.
Marsh does not explicitly teach the particular kit and the particular chamber, as claimed by Applicant.
Koenig discloses in Fig. 1A a measurement kit for holding (holding device/ robotic art/ gimbal) an instrument/ object comprising
a mounting bracket (very distal bracket) coupled to a first intermediate bracket by a first actuator, wherein the actuators are roll links 110a, 104a, 106a, 118a, etc., and the mounting brackets are links 108, 112, etc.);
actuators/ roll links 118a, 110a, 104a, 106a act as hinge actuators; 

an instrument holding mounting bracket coupled to the second intermediate bracket by a third actuator, the first actuator providing rotational movement along an X axis, the second actuator providing rotational movement along a Y axis, and the third actuator providing rotational movement along a Z axis, as well shown in Fig. 1 A; a mounting plate is a structure 106.
Koenig teaches in Fig. 1A a device/ kit/ assembly/ robotic arm/ gimbal comprising housing 106a and a base link/ (first) mounting plate 106 (coupled to an adjacent bracket) to be attached to a structure of interest via mounting pins/ fasteners 105, Fig. IB. This would suggest that the assembly/ kit/ gimbal could be attached to a structure such as a chamber of interest.
For claims 13-14, 27: Axes XYZ are known to be perpendicular mutually and respectively.
For claims 11-12, 25-26: It is considered that the mounting bracket/ robotic arm/ kit/ gimbal of Koenig, being movable in XYZ, would be able to orient an object to be hold/ the IR sensor/ camera in any directions.
For claim 9: It is considered that, depending on the size of the kit of Koenig, and the angle of flexing, the mounting plate could be substantially adjacent to the window (the window of the camera and/ or the window of the chamber).
The robotic arm/ kit/ gimbal should be controlled by a controller to move a motor (Abstract of Koenig) and could be flexed/ oriented in any desired direction. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to replace the robotic arm/ kit of Marsh with a robotic arm/ kit of Koenig, because both of them will perform the same function of holding an object of interest at different angles and length, if one is replaced with another.
Mash does not teach that the IR/ thermal camera to be coupled to a semiconductor process chamber, as claimed by Applicant.
Pergande states that a thermal camera 200 is to be used with a semiconductor process chamber (thus, having walls) and adapted to capture thermal images through an observation window in the lid of the chamber.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use the device with an IR camera to sense/ take images of the processing chamber, since the temperature of the processing chamber should be obtain and since the camera of the processing chamber should be held and possible be moveable over the window of the chamber.
Official Notice is taken with respect to claims 2, 10, 24: the use of the particular material, i.e., AMTIR-1 for the window, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the window of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the particular material satisfying to the intended use of the device.
Official Notice is taken with respect to claim 28: the particular material, metal for mounting bracket, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the mounting bracket of Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the particular material satisfying to the intended use of the device.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7-14, 21-29 have been considered but not persuasive.
Applicant states that Marsh does not teach that the mounting plate is coupled to a semiconductor process chamber.
This argument is not persuasive because Marsh teaches that the mounting plate is coupled to a structure of interest (please note a difference between coupled and attached). Pergande teaches that the structure of interest is a semiconductor process chamber. Therefore, the combination of references teaches the claimed limitation.
Furthermore, since the camera is movable against the opening to the process chamber, it would be able to monitor/ view two or more points/ regions (please note, even when the camera is not movable by the kit, it still would be able to monitor/ view the areas located within its FOV).
With respect to the newly added limitations, i.e., including gimbal) claims 7, 21). It appears from claims 7 and 21 that the entire kit claimed by Applicant is a gimbal, i.e., a device properly positioning the camera. However, since the structure/ kit of the prior art comprising the same elements and serving the same purpose of properly positioning the camera, it is considered that the structure/ kit of the prior art acts as a gimbal, as claimed by applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harvey (U.S. 7630859) discloses a chamber with a view port (opening and window 104) for an IR sensor 109 (Fig. 1). Hunter (U.S. 6895831) discloses a chamber with a lid with an aperture for a view port 220 in the lid of the chamber 112.
Aramaki et al. (U.S. 20150053866) [hereinafter Aramaki] discloses in Fig. 11 a chamber having an opening/ viewport 210 for a camera 211. It is considered that the camera should be held by some holding device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 08, 2021